Case 1:17-cv-01357-SAG Document 91-9 Filed 10/10/19 Page 1 of 8

 

 

EXHIBIT 6

 

 
Case 1:17-cv-01357-SAG Document 91-9 Filed 10/10/19 Page 2 of 8

 

From: Gary Garofalo {GGarefalo@ HarkinsBuilders.com}

Sent: Monday, November 23, 2015 12:45:24 PM

To: Bill Franey, Sr.

Subject: Re: Bob's original attorney's letter that went to each of us.
Attachments: ImageO01.png: Image1.jpeg

ALLIANT-MM-001166
Case 1:17-cv-01357-SAG Document 91-9 Filed 10/10/19 Page 3 of 8

 
    
 
      
  
 
 
 
 
 
 
 
  
  
 
 
 
  
 
 
 
 
 
  
 
 
  
 
  
  
 
 
 
 
  

 
 

November #1, 2015
Page 2

Olena A, Haatim,

* 34%
Oary Ganfalo + vi
‘Richard Lambarda  - 1%
‘Lawrence Kraemer.’ + 1%
Robert Rae om 136

Ia alo my ubdtestendling! from cay client-that Madison Mechanical is currently
ate has assets, primazily being eens sass tks ofr Hin) O
these assets, Madison Mechanical also has work ln progress. .

¥ thas come to ery cc's Gnas i wn ated by ebay eb “ae
August 26, 2015 known as Madison Mechanical Cootrstings ie. ‘the cami ot thi
company is divided among the following: ; euch?

 

i

Gleon A, Haslam. °°
: Gary-Garofalo,, ae
Richard Lombardo

Je appease to mny clinut ist tae purpown'al son: Mechanical -
divert the business and client base of Madison Mechenical for the beoeftt of’
Contracting, LEC and lo the detriment of Madison Mechanical pe
letter potice that such action could be considered ‘legally: im;
diversion of business sererasty Seely and fnancallyhaereig
review, such actions, if true, could lesd to « cause of: action ‘for.
interferedee with a contractual relationship, interference
conspiresy and aber potential causes of action, a ape

ity and contracts is an : 2
Serre te fol thatthe ame of Madson Mecha td fl

LLC are so simile.

if is your Jan fo divert the Sontritd and corporate opportunity
please cxuitidce duis letter panting yeu on notice of the potential litigatl
bath on a corporate and personal level. Please cease and desist
corporate opportunity that Madison Mechanical has to either yoursel
Contracting, LLC without the consent of my. firm's cen) Ro

109162228. 9008, 2)

ALLIANT-MM-001167
Case 1:17-cv-01357-SAG Document 91-9 Filed 10/10/19 Page 4 of 8

Is this the missing page.

Sent from my iPhone
Gary Garofalo

On Nov 23, 2015, at 12:42 PM, Bill Franey, Sr. <wfraney@alliant.com> wrote:
GG, | received page 2 of this letter. How many pages were there? Thanks Bill

William G. Franey

Exacutiva Vice President
Commercial and Carporate Group
Alliant Americas

$901 Business Parkway
Sle.B

Lanham, MD 20706

D 301 306 3068
O 301 459 0055
C 410980 9903
F 301459 9521
veww.atliant.com

CA Licanse No 0C36861
<imege 001 png>

Allian: Americas ts a division of Alliant Insurance Services, Inc,

From: Gary Garofalo lto:GGaro arkin i

Sent: Monday, November 23, 2015 12:37 PM

To: Bill Franey, Sr.

Subject: Bob's original attomey’s letter that went to each of us.

This e-mail and all attachments (o it are for the sole use of the irltended recipients and may contain proprietary information
and trade secrets of Alliant Jusurance Services, Inc. and its subsidiaries. This e-mail may also contain information which is
confidential or which is protected from disclosure by privilege. Any unauthorized use, disclosure or distribution of this e-
mail and its attachments is prohibited. If you are not the intended recipient, let ns know by reply e-mail and then erase and
destroy al! electronic or other copies of this message.

ALLIANT-MM-001168
Case 1:17-cv-01357-SAG Document 91-9 Filed 10/10/19 Page 5 of 8

Alliant

AMERICAS «

ALLIANT-MM-001169
Case 1:17-cv-01357-SAG Document 91-9 Filed 10/10/19 Page 6 of 8

 

From: Gary Garofalo [GGarofalo@HarkinsBuilders.com]}

Sent: Monday, November 23, 2015 1:39:29 PM

To: Bill Franey, Sr.

Subject: Re: Bob's original attorney's letter that went to each of us.
Attachments: imageOO1. png; imageO02. jpg: image001.png

Dick and | are on our way to a groundbreaking in PA. I will call you on the way back. Probably after 3:30.

Sent from my iPhone
Gary Garofalo

On Nov 23, 2015, at 1:25 PM, Bill Franey, Sr. <wfraney@alliant.com> wrote:
GG, thanks, When is the best time to call you. Bill

William G, Franey

Executive Vice President
Commercial and Corporate Group
Alliant Amezicas

9901 Business Parkway
Ste. B
Lanham, MD 20706

D 301 306 3066
© 301 459 0055
© 4109809903
F 301 459 9521
www.alliant.com

CA License No. 0C36861

HS hant
AMERICAS.

Alliant Americas is a division of Alliant tnsurance Services, Inc.

From: Gary Garofalo [mailto: lo@HarkinsBuilders.com

Sent: Monday, November 23, 2015 1:18 PM

To: Bill Franey, Sr.

Subject: Re: Bob's original attorney's letter that went to each of us.

<image002.jpg>
Sent from my iPhone
Gary Garofalo

On Nov 23, 2015, at 12:42 PM, Bill Franey, Sr. <wfraney@alliant.com> wrote:
GG, | received page 2 of this letter. How many pages were there? Thanks Bill

William G. Franey

Executive Vice President
Commercial and Corporate Group
Alliant Americas

ALLIANT-MM-001170
Case 1:17-cv-01357-SAG Document 91-9 Filed 10/10/19 Page 7 of 8

9901 Business Parkway
Ste. B
Lanham, MD 20706

D 301 306 3066
© 301 459 0055
CG 410980 9903
F 301459 9527
www. alliant,com

CA License No. 0036861
<image001.png>

Alliant Americas Is a division of Alliant Insurance Services, Inc.

From: Gary Garofalo [mailto:GGarofalo@HarkinsBuilders.com]
Sent: Monday, November 23, 2015 12:37 PM

To: Bill Franey, Sr,
Subject: Bob's original attorney's letter that went to each of us.

This e-mail and all attachments to it are for the sole use of the intended recipients and
may contain proprictary information and trade secrets of Alliant Insurance Services,
Inc. and its subsidiaries. This e-mail may also contain information which is
confidential or which is protected from disclosure by privilege. Any unauthorized use,
disclosure or distribution of this e-mail and its attachments is prohibited. If you are not
the intended recipient, let us know by reply e-mail and then erase and destroy all
electronic or other copies of this message.

This e-mail and all attachments to it are for the sole use of the intended recipients and may contain
proprietary information and trade secrets of Alliant Insurance Services, Inc. and its subsidiaries.
This ¢-mail may also contain information which is confidential or which is protected from
disclosure by privilege. Any unauthorized use, disclosure or distribution of this e-mail and its
attachments is prohibited. If you are not the intended recipient, let us know by reply e-mail and
then erase and destroy all electronic or other copies of this message.

ALLIANT-MM-001171
Case 1:17-cv-01357-SAG Document 91-9 Filed 10/10/19 Page 8 of 8

    

© a he Metra a BE

 

 
  
 
 
  

The-undersigned represents Robert
Mechanical OS Corp. which ovens directly,
Contracting, LLC, it is ry understanding |
(“Madison Mechanical”) is'as follows:

st7782249, pooK. TF

 

ALLIANT-MM-001172
